             Case 2:16-cr-00080-RSM Document 133 Filed 01/28/21 Page 1 of 1




 1                                                            Chief Judge Ricardo S. Martinez
 2
 3
 4
 5                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 6
                                    AT SEATTLE
 7
      UNITED STATES OF AMERICA,                       NO. 16-CR-080 RSM
 8
                            Plaintiff
 9
                       v.                             ORDER GRANTING UNITED STATES’
10
                                                      MOTION TO EXTEND TIME TO FILE
      NIKOLAI DMITRIEVITCH TERLETSKY,
11                                                    RESPONSE
                             Defendant.
12
13
14         The Court, having reviewed the Motion of the United States to extend by fourteen

15 days the time to file a response to the defendant’s pro se motion for a reduction in sentence
16 hereby states that IT IS HEREBY ORDERED that the Motion is GRANTED. The United
17 States may file its Response to Defendant’s Motion for Compassionate Release Pursuant
18 to 18 U.S.C. § 3582(c)(1)(A) on or before February 16, 2021, and the motion should be
19 noted for February 19, 2021, unless the parties reach a different agreement regarding
20 briefing.
21         DATED this 28th day of January, 2021.

22
23                                            A
                                              RICARDO S. MARTINEZ
24                                            CHIEF UNITED STATES DISTRICT JUDGE
25
26 Presented by:
27 /s/ Helen J. Brunner
   HELEN J. BRUNNER
28 Assistant United States Attorney
     ORDER GRANTING UNITED STATES’ MOTION TO                            UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     EXTEND TIME TO FILE A RESPONSE /
                                                                         SEATTLE, WASHINGTON 98101
     United States v. Terletsky, CR16-080 RSM - 1                              (206) 553-7970
